Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
This office action is in response to application 16/866,103 filed on 05/04/20.  Claims 1-17 remain pending in the application.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefore, subject to the conditions and requirements of this title.


Based on 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50 (Jan. 7, 2019), Claims 1-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
A) Guidance Step 1: the claimed subject matter falls within the four statutory categories set forth in § 101, (a process, machine, manufacture, or composition of Claim 1, as example, recites a method and a system and thus, falls within the “process” category. Consequently, Examiner proceeds to the next step of the analysis.  
B) Guidance Step 2A, Prong 1: for example, claim 1 recites an abstract idea of a mathematical calculation and a mental process. Examiner find that the recited steps of “calculating an importance for each element…determining…each have an importance greater than an importance limit and generating a simplification of the mesh at a location of a second group of elements of the mesh that are not in the first group.” In addition, the step of generating a simplification of the mesh at a location of a second group of elements of the mesh that are not in the first group because the step merely the idea in someone mind. Based on the Guideline, claiming the abstract idea of mathematical calculations and mental processes are not eligible for patent. 
C) Guidance Step 2A, Prong 2:  under Prong 2, Examiner must (a) identify whether there are additional elements recited in the claim beyond the judicial exception(s); and (b) evaluate those additional elements individually and in combination to determine whether they integrate the exception into a practical application. Examiner determine claim 1 or claim 16, as a whole, does not find any elements that integrate the exception into practical application. 
D) Guidance Step 2B: under Step B of the Guidance, Examiner determine whether the claim provide whether the additional elements beyond the judicial exception, individually and in combination, amount to “significantly more” than the judicial exception itself. Examiner find nothing more the recitation of abstract ideas of mental processes as described early.
claim 16, the limitation of perform a radiosity calculation for a mesh is also an abstract idea of mathematical calculation. Examiner noticed that a neural network and a central processor unit or graphical processor unit are well known in the art and they are not considered to be significant more elements. Noted that other claims are also rejected for the same reasons.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. The limitation of calculating an importance is vague and ambiguous. An importance is a term of degree. One person may calculating an importance of an element differently from other person. In addition, the boundaries of the calculation of an importance of an element are not clear. Therefore, the claim limitation is indefinite. 
 Other dependent claims which are not specifically cited above are also rejected because of the deficiencies of their respective parent claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WEISSMAN et al. (WO 00/21003).
As to claim 1, WEISSMAN et al. teach a method for importance directed geometric simplification of a mesh comprising the steps of: calculating an importance for each of multiple elements of the mesh (page 7, second paragraph; a mesh is generated for those components above a certain “importance” threshold; noted that a calculation of a determination of an importance of each component must be done before a mesh being generated for those components above a certain “importance” threshold); determining that a first group of the elements each have an importance greater than an importance limit (page 7, second paragraph; a mesh is generated for those components above a certain “importance” threshold; noted that a calculation of a determination of an importance of each component should be performed in a first group of the elements); and generating a simplification of the mesh at a location of a second group of elements of the mesh that are not in the first group (page 7, at the end of the step, there remain voids where there are missing components or insulation layers, finally, boundary elements are generated on the surface defining the less importance components, that corresponding to a simplification of the mesh is generated at a location of a second group of the mesh that are not in the first group).
As to claim 11, WEISSMAN et al. teach wherein the generating step uses a scaling factor for the simplification of the mesh (Page 7, paragraph 2, at the end of this step, there remain voids where there are missing components, that means a scaling down by a scaling factor).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 13-15 are rejected under 35 U.S.C. 103 as being obvious over WEISSMAN et al. (WO 00/21003).
As to claims 13-14, it is noticed that a neural network is well known in the art. Therefore, it would have been obvious to an artisan skill in the art to utilizing the well-known art neural network to directly the calculation of the importance, to identify a level of simplification of the mesh because the neural network would effectively such tasks.
As to claim 15, WEISSMAN et al. wherein the elements are surfaces of the mesh (Fig. 1).
Claims 1, 11-12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Liu et al. (US 10,380,293 B1).
As to claim 1, Liu et al. teach a method for importance directed geometric simplification of a mesh (Fig. 1-4) comprising the steps of: calculating an importance for each of multiple elements of the mesh (col. 6 lines 4-11; col. 7 line 51 to col. 8 line 4); determining that a first group of the elements each have an importance greater than an importance limit (col. 6 lines 30-34; col. 8 lines 13-22; col. 11 lines 48-50; a first region having an importance greater than 2%); and generating a simplification of the mesh at a location of a second group of elements of the mesh that are not in the first group (col. 6 lines 41-53; col. 8 lines 23-35; col. 11 lines 51-57).
As to claim 11, Liu et al. teach wherein the generating step uses a scaling factor for the simplification of the mesh (col. 6 lines 30-40).
As to claim 12, Liu et al. teach classifying the elements of the mesh into three or more levels of importance, wherein the mesh has different scales of simplification applied to it according to the classification of the elements (col. 6 lines 30-40).
Claims 13-15 are rejected under 35 U.S.C. 103 as being obvious over Liu et al. (US 10,380,393 B1).
As to claims 13-14, it is noticed that a neural network is well known in the art. Therefore, it would have been obvious to an artisan skill in the art to utilizing the well-known art neural network to directly the calculation of the importance, to identify a level of simplification of the mesh because the neural network would effectively such tasks.
As to claim 15, Liu et al. wherein the elements are surfaces of the mesh (Fig. 4A-4D).

Allowable Subject Matter
 Claims 2-10, 16-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims; if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) and 101 issues, set forth in this Office action.
The prior art of record does not teach or fairly suggest the limitations recited in claim 2: prior to the generating step, determining that a convergence of a radiosity calculation for the mesh is above an importance threshold; claim 3: wherein the calculating step is an initial part of a radiosity calculation, the method further comprising completing the radiosity calculation after generating a simplification of the mesh; claim 4: wherein the generating step comprises: prior to calculating the importance, calculating a simplification of all of the mesh; and after the determining step, rebuilding complexity in the mesh at a location of the first group of elements; claim 6: wherein the importance of each element is calculated using a calculation of optical radiation incident upon a user specified virtual camera coincident with one or more luminaires in a computer model of the mesh; claim 16: a system for importance directed geometric simplification of a mesh comprising: one or more CPU (central processor unit) cores configured to: perform a radiosity calculation for a mesh, the radiosity calculation including a calculation of an importance for each of multiple elements of the mesh; and determine that a first group of the elements each have an importance greater than an importance limit; and one or more GPU (graphics processor unit) cores configured to: generate a simplification of the mesh at a location of a second group of elements of the mesh that are not in the first group.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VUTHE SIEK whose telephone number is (571) 272-1906.  The examiner can normally be reached on m-f 7am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on (571) 272-7483.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Vuthe Siek/
Primary Examiner, Art Unit 2851